                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 1 of 17



                                                                           1   SPERTUS, LANDES & UMHOFER, LLP
                                                                               Matthew Donald Umhofer (SBN 206607)
                                                                           2   Elizabeth J. Lee (SBN 316119)
                                                                               Diane H. Bang (SBN 271939)
                                                                           3   1990 South Bundy Dr., Suite 705
                                                                               Los Angeles, California 90025
                                                                           4   Telephone: (310) 826-4700
                                                                               Facsimile: (310) 826-4711
                                                                           5   mumhofer@spertuslaw.com
                                                                               elee@spertuslaw.com
                                                                           6   dbang@spertuslaw.com
                                                                           7   Attorneys for Defendants Planned Parenthood
                                                                               Affiliates of California and Beth Parker
                                                                           8

                                                                           9
                                                                                                        UNITED STATES DISTRICT COURT
                                                                          10
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          11
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                          12     THE CENTER FOR MEDICAL                      Case No. 3:20-cv-07978-WHO
                                     LOS ANGELES, CA 90025




                                                                                 PROGRESS, a California corporation, and
                                                                          13     DAVID DALEIDEN, an individual,
                                                                                                                             DEFENDANTS PPAC AND BETH
                                                                          14                         Plaintiffs,             PARKER’S REPLY IN SUPPORT OF
                                                                                                                             MOTION TO DISMISS PURSUANT TO
                                                                          15            v.                                   RULE 12(b)(6)
                                                                          16     XAVIER BECERRA, in his official capacity
                                                                                 as Attorney General of California;          Hearing Date: March 24, 2021
                                                                          17     PLANNED PARENTHOOD FEDERATION               Time: 2:00 p.m.
                                                                                 OF AMERICA, a New York corporation;         Courtroom: 2, 17th Floor
                                                                          18     PLANNED PARENTHOOD AFFILIATES
                                                                                 OF CALIFORNIA, a California corporation;    Judge: Hon. William H. Orrick
                                                                          19     NATIONAL ABORTION FEDERATION, a
                                                                                 Missouri corporation; STEMEXPRESS, a        Complaint filed: May 12, 2020
                                                                          20     California LLC; KAMALA HARRIS, an           Trial Date: Not Set
                                                                                 individual; JILL HABIG, an individual;
                                                                          21     BETH PARKER, an individual; BRIAN
                                                                                 CARDWELL, an individual; REYE DIAZ,
                                                                          22     an individual; and DOES 1 through 10
                                                                                 inclusive,
                                                                          23
                                                                                                     Defendants.
                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28


                                                                                             PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 2 of 17



                                                                           1                                                  TABLE OF CONTENTS

                                                                           2                                                                                                                                PAGE

                                                                           3   I.    INTRODUCTION ............................................................................................................. 1
                                                                           4   II.   ARGUMENT .................................................................................................................... 2
                                                                           5          A.         Plaintiffs Fail to State a Claim for Selective Prosecution. ................................... 2
                                                                           6                     1.        Plaintiffs have not adequately pled that similarly situated
                                                                                                           individuals have not been prosecuted. ..................................................... 2
                                                                           7
                                                                                                 2.        Plaintiffs cannot allege “impermissible grounds” for their
                                                                           8                               prosecution. .............................................................................................. 4
                                                                           9          B.         Plaintiffs’ § 1985(3) Conspiracy Claim Fails. ..................................................... 6
                                                                          10                     1.        Conspiracy and actions in furtherance of the conspiracy. ....................... 6
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          11                     2.        Equal Protection “class-of-one” argument............................................... 8
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES, CA 90025




                                                                          12          C.         Plaintiffs Fail to Adequately Plead that the PPAC Defendants Acted
                                                                                                 “Under Color of Law” ......................................................................................... 9
                                                                          13
                                                                                                 1.        Plaintiffs Cannot Make a Threshold Showing of “Decisive Steps” ........ 9
                                                                          14
                                                                                                 2.        Plaintiffs Cannot Satisfy the Joint Action Test ...................................... 10
                                                                          15
                                                                               IV.   CONCLUSION ............................................................................................................... 12
                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28

                                                                                                                                                ii.
                                                                                            PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 3 of 17



                                                                           1                                                  TABLE OF AUTHORITIES

                                                                           2   CASES                                                                                                                        PAGE(S)

                                                                           3   Ashcroft v. Iqbal,
                                                                                 556 U.S. 662 (2009) ................................................................................................................ 5, 6
                                                                           4
                                                                               Bolling v. Sharpe,
                                                                           5     347 U.S. 497 (1954) .................................................................................................................... 2
                                                                           6   Butler v. Elle,
                                                                                 281 F.3d 1014 (9th Cir. 2002) .................................................................................................... 8
                                                                           7
                                                                               Cobb v. Adams,
                                                                           8     No. C 13-04917 JSW,
                                                                                 2014 WL 2212162 (N.D. Cal. May 28, 2014) ............................................................................ 8
                                                                           9
                                                                               Collins v. Womancare,
                                                                          10     878 F.2d 1145 (9th Cir. 1989) ...................................................................................... 10, 11, 12
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          11   Cortez v. Cty. of Alameda,
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                                 No. 11–CV–03199 YGR,
                                     LOS ANGELES, CA 90025




                                                                          12     2012 WL 2992737 (N.D. Cal. July 20, 2012)............................................................................. 7
                                                                          13   Crippen v. City of Fresno,
                                                                                 No. 06-16046,
                                                                          14     2007 WL 1582605 (9th Cir. Apr. 23, 2007) ............................................................................... 8
                                                                          15   Engquist v. Oregon Department of Agriculture,
                                                                                 553 U.S. 591 (2008) .................................................................................................................... 8
                                                                          16
                                                                               Entler v. Gregoire,
                                                                          17     872 F.3d 1031 (9th Cir. 2017) ................................................................................................ 1, 7
                                                                          18   Fonda v. Gray,
                                                                                 707 F.2d 435 (9th Cir. 1983) .................................................................................................. 7, 9
                                                                          19
                                                                               Franklin v. Fox,
                                                                          20     312 F.3d 423 (9th Cir. 2002) ................................................................................................ 9, 10
                                                                          21   Gerhart v. Lake County,
                                                                                 637 F.3d 1013 (9th Cir. 2011) .................................................................................................... 8
                                                                          22
                                                                               Griffin v. Breckenridge,
                                                                          23     403 U.S. 88 (1971) .................................................................................................................. 6, 8
                                                                          24   Hill Street Health Services LLC v. County of Los Angeles,
                                                                                 Case No. CV 16–02486–BRO (AFMx),
                                                                          25     2016 WL 9453998 (C.D. Cal. Nov. 16, 2016)............................................................................ 8
                                                                          26   Hi-Top Steel Corp. v. Lehrer,
                                                                                 24 Cal. App. 4th 570 (1994) ....................................................................................................... 8
                                                                          27

                                                                          28

                                                                                                                                                  iii.
                                                                                               PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 4 of 17



                                                                           1   Johnson v. OfficeMax, Inc.,
                                                                                 2:11-CV-2578-MCE-JFM,
                                                                           2     2011 WL 6144280 (E.D. Cal. Dec. 9, 2011) ............................................................................ 10
                                                                           3   Kolstad v. County of Amador,
                                                                                 No. CIV 2:13–01279 WBS EFB,
                                                                           4     2013 WL 6065315 .............................................................................................................. 1, 2, 8
                                                                           5   Lee v. Town of Estes Park,
                                                                                 820 F.2d 1112 (10th Cir. 1987) ................................................................................................ 11
                                                                           6
                                                                               Macko v. Byron,
                                                                           7    576 F. Supp. 875 (N.D. Ohio 1983), aff'd, 760 F.2d 95 (6th Cir. 1985) .................................. 12
                                                                           8   Mancini v. City of Cloverdale Police Department,
                                                                                Case No. 15–cv–02804–JSC,
                                                                           9    2015 WL 4934503 (N.D. Cal. Aug. 18, 2015) ........................................................................... 8
                                                                          10   McFarland v. American Sugar Refining Co.,
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                241 U.S. 79 (1916) ...................................................................................................................... 4
                                                                          11
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                               Nationall Abortion Federation v. Center for Medical Progress ("NAF III"),
                                     LOS ANGELES, CA 90025




                                                                          12     685 F. App’x 623 (9th Cir. 2017) ......................................................................................... 2, 10
                                                                          13   National Collegiate Athletic Association v. Tarkanian,
                                                                                 488 U.S. 179 (1988) .................................................................................................................... 9
                                                                          14
                                                                               Oyler v. Boles,
                                                                          15     368 U.S. 448 (1962) .................................................................................................................... 2
                                                                          16   Planned Parenthood of Greater Texas Family Planning & Preventative
                                                                                 Health Services, Inc. v. Kauffman,
                                                                          17     981 F.3d 347 (5th Cir. 2020) ...................................................................................................... 4
                                                                          18   Rehberg v. Paulk,
                                                                                 566 U.S. 356 (2012) ................................................................................................................ 1, 7
                                                                          19
                                                                               Shulman v. Group W Productions, Inc.,
                                                                          20     18 Cal. 4th 200 (1998) ................................................................................................................ 4
                                                                          21   Snowden v. Hughes,
                                                                                 321 U.S. 1 (1944) ........................................................................................................................ 4
                                                                          22
                                                                               Two Guys From Harrison-Allentown, Inc. v. McGinley,
                                                                          23     366 U.S. 582 (1961) .................................................................................................................... 2
                                                                          24   United States v. Oaks,
                                                                                 527 F.2d 937 (9th Cir. 1975) ...................................................................................................... 5
                                                                          25
                                                                               United States v. Scott,
                                                                          26     521 F.2d 1188 (9th Cir. 1975) ................................................................................................ 2, 3
                                                                          27   Vasquez v. County of Los Angeles,
                                                                                 349 F.3d 634 (9th Cir. 2003) .................................................................................................. 3, 4
                                                                          28

                                                                                                                                                   iv.
                                                                                                PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 5 of 17



                                                                           1   Washington v. United States,
                                                                                401 F.2d 915 (D.C. Cir. 1968) .................................................................................................... 2
                                                                           2
                                                                               Wilson v. City of Fresno,
                                                                           3    No. CV F 09–0887 LJO SMS,
                                                                                2009 WL 3233879 (E.D. Cal. Oct. 2, 2009) ............................................................................... 8
                                                                           4
                                                                               Yick v. Hopkins,
                                                                           5     118 U.S. 356 (1886) .................................................................................................................... 4
                                                                           6   Zemel v. Rusk,
                                                                                381 U.S. 1 (1965) ........................................................................................................................ 4
                                                                           7
                                                                               STATUTES
                                                                           8
                                                                               42 U.S.C. § 1983 ......................................................................................................................... 1, 2
                                                                           9
                                                                               Cal. Const. art. I, § 28(b)(6) .................................................................................................... 1, 7, 8
                                                                          10
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                               California Penal Code § 632 ............................................................................................. 4, 6, 8, 10
                                                                          11
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                               RULES
                                     LOS ANGELES, CA 90025




                                                                          12
                                                                               Federal Rule of Civil Procedure 12(b)(6) ..................................................................................... 12
                                                                          13

                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28

                                                                                                                                                    v.
                                                                                                PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 6 of 17




                                                                           1   I.     INTRODUCTION

                                                                           2          Instead of stating a claim, the Complaint takes aim at the Planned Parenthood Affiliates

                                                                           3   of California (“PPAC”) and PPAC’s former Chief Legal Counsel Beth Parker (collectively, the

                                                                           4   “PPAC Defendants”) because they sought justice for victims of Plaintiffs’ crimes. There is no

                                                                           5   claim against victims, victim witnesses, or victim witnesses’ representatives for making

                                                                           6   reports to law enforcement, communicating with law enforcement, or testifying in a

                                                                           7   preliminary hearing. Indeed, these activities are protected by the federal and state

                                                                           8   constitutions. Entler v. Gregoire, 872 F.3d 1031, 1043 (9th Cir. 2017) (“filing a criminal

                                                                           9   complaint . . . constitutes an exercise of the First Amendment right to petition the government .
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          10   . . ”) (citation omitted); Cal. Const. art. I, § 28(b)(6) (a crime victim has a right “to reasonably
Spertus, Landes & Umhofer, LLP




                                                                          11   confer with the prosecuting agency . . .”); id. at § 28(c)(1) (“the retained attorney of a victim, a
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES, CA 90025




                                                                          12   lawful representative of the victim, . . . may enforce the rights enumerated in subdivision (b)”);

                                                                          13   Rehberg v. Paulk, 566 U.S. 356, 367 (2012) (“a grand jury witness has absolute immunity

                                                                          14   from any § 1983 claim based on the witness’ testimony” and “this rule may not be

                                                                          15   circumvented by claiming that a grand jury witness conspired to present false testimony,

                                                                          16   or by using evidence of the witness’ testimony to support any other § 1983 claim

                                                                          17   concerning the initiation or maintenance of a prosecution.”) (emphasis added). All of the

                                                                          18   allegations in the Complaint about the PPAC Defendants fall within these protected categories.

                                                                          19   The claims against the PPAC Defendants should be dismissed, with prejudice, as a result. 1

                                                                          20          But, the Opposition fails to cure the Complaint’s defects for three additional reasons.

                                                                          21   First, apparently unable to provide any applicable authority to support their selective

                                                                          22   prosecution claims, Plaintiffs simply refer to the same insufficient allegations in the

                                                                          23   Complaint. Second, Plaintiffs’ section 1985(3) conspiracy claim fails because Plaintiffs do

                                                                          24   not plead acts in furtherance of a conspiracy, and their “class-of-one” equal protection theory

                                                                          25   fails as a matter of law. Kolstad v. County of Amador, No. CIV 2:13–01279 WBS EFB, 2013

                                                                          26

                                                                          27          1
                                                                                        Rather than opposing each of the five motions to dismiss, Plaintiffs grouped their
                                                                               oppositions into two omnibus briefs. To simplify matters for the Court, the PPAC Defendants
                                                                          28   reply only to those arguments that oppose the PPAC Defendants’ Motion (ECF Nos. 79, 181).

                                                                                                                                 1.
                                                                                          PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 7 of 17




                                                                           1   WL 6065315, at *9 n. 6 (E.D. Cal. Nov. 14, 2013) (“To this court’s knowledge, no court has

                                                                           2   yet to hold that a class of one may constitute a protected class for purposes of alleging a

                                                                           3   § 1985(3) claim) (emphasis added). Third, Plaintiffs fail to show that the PPAC Defendants

                                                                           4   acted under color of law, as required under 42 U.S.C. § 1983. Plaintiffs cannot overcome

                                                                           5   these pleading failures. The claims against the PPAC Defendants (Counts IV and V) should

                                                                           6   be dismissed with prejudice.

                                                                           7   II.    ARGUMENT

                                                                           8          A.           Plaintiffs Fail to State a Claim for Selective Prosecution.

                                                                           9          To state a claim for selective prosecution, a plaintiff must demonstrate that (1) “others
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          10   similarly situated generally have not been prosecuted for conduct similar to that for which he
Spertus, Landes & Umhofer, LLP




                                                                          11   was prosecuted[,]” and (2) “his selection was based on an impermissible ground such as race,
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES, CA 90025




                                                                          12   religion or his exercise of his first amendment right to free speech.” United States v. Scott,

                                                                          13   521 F.2d 1188, 1195 (9th Cir. 1975). Plaintiffs cannot meet either element. 2

                                                                          14                  1.       Plaintiffs have not adequately pled that similarly situated

                                                                          15                           individuals have not been prosecuted.

                                                                          16          Plaintiffs fail to adequately plead the first element of a selective prosecution claim –

                                                                          17   “that others similarly situated generally have not been prosecuted for conduct similar to that

                                                                          18   for which he was prosecuted.” Id. at 1195. In their Opposition, Plaintiffs assert – in a

                                                                          19   conclusory manner – that the allegations in the Complaint are “more than sufficient to satisfy

                                                                          20   the ‘similarly situated’ prong” and point to their allegations that “numerous other journalists

                                                                          21

                                                                          22          2
                                                                                        The law Plaintiffs cite is inapposite. In United States v. Oaks, the court found no
                                                                               discriminatory prosecution. 527 F.2d 937, 940 n.3 (9th Cir. 1975) (“We find no evidence that
                                                                          23   improper criteria were used by the Internal Revenue Service in its investigation and
                                                                               recommendation of prosecution.”). Washington v. United States, had the same result. 401
                                                                          24   F.2d 915, 924-25 n.50 (D.C. Cir. 1968) (“counsel’s proffer did not embrace elements essential
                                                                               to a successful claim of statutory discrimination.”). Bolling v. Sharpe “challenges the validity
                                                                          25   of segregation in the public schools of the District of Columbia” and has nothing to do with
                                                                               discriminatory prosecution. 347 U.S. 497, 498 (1954). Two Guys From Harrison-Allentown,
                                                                          26   Inc. v. McGinley, 366 U.S. 582, 598 (1961) does not state the proposition for which it was
                                                                               cited and, in any event, found the challenged statute constitutional. The court in Oyler v.
                                                                          27   Boles, found “it was not stated that the selection was deliberately based upon an unjustifiable
                                                                               standard such as race, religion, or other arbitrary classification. Therefore, grounds supporting
                                                                          28   a finding of a denial of equal protection were not alleged.” 368 U.S. 448, 456 (1962).

                                                                                                                                2.
                                                                                           PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 8 of 17




                                                                           1   have made undercover recordings in confidential settings in California that were later

                                                                           2   published without consequence.” (Opp’n at 4, ECF No. 214 (citing Compl. ¶¶ 37–40, ECF

                                                                           3   No. 1).) But Plaintiffs add nothing to overcome the flaws in their “similarly situated”

                                                                           4   allegations identified in the Motion.

                                                                           5          First, anyone with a cell phone can make videos, but that does not make those people

                                                                           6   “journalists.” As such, Daleiden is not a “journalist” simply because he claims to be one. In

                                                                           7   addition, the journalists referenced in the Complaint are not “similarly situated” to Daleiden.

                                                                           8   To be “similarly situated,” the journalists to whom Plaintiffs point must have engaged in

                                                                           9   “conduct similar to that for which [Plaintiffs were] prosecuted.” Scott, 521 F.2d at 1195. As
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          10   discussed in the PPAC Defendants’ Motion to Dismiss (“Motion”), the conduct of the other
Spertus, Landes & Umhofer, LLP




                                                                          11   journalists Plaintiffs rely on was markedly different. (See Motion, ECF No. 79 at 12 n.11
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES, CA 90025




                                                                          12   (“The other secret recording cases ‘involve[d] recordings of animals and employee interactions

                                                                          13   with animals[,]’ ‘do not involve multiple counties, multiple victims, the creation and use of

                                                                          14   fraudulent California documents, or deceiving law enforcement.’”) (citation omitted).)

                                                                          15          Second, Plaintiffs do not allege that the other journalists’ recordings led to threats of

                                                                          16   violence or actual violence, as was the case here. The violence in this case – threatened and

                                                                          17   actual – both distinguishes Daleiden’s conduct from those of the other journalists and provides

                                                                          18   a rational basis for charging him with a crime. See Nat’l Abortion Fed’n v. Ctr. For Med.

                                                                          19   Progress (“NAF III”), 685 F. App’x 623, 626 (9th Cir. 2017) (“After the release of the

                                                                          20   recordings [in this case], incidents of harassment and violence against abortion providers

                                                                          21   increased, including an armed attack at the clinic of one of the video subjects that resulted in

                                                                          22   three deaths.”); Scott, 521 F.2d at 1195 (“It is not surprising that the government might

                                                                          23   prosecute those cases in which the violations of the tax laws appeared most flagrant.”).

                                                                          24          Third, Plaintiffs’ reliance on Vasquez v. County of Los Angeles, 349 F.3d 634, 641

                                                                          25   (9th Cir. 2003) fails because Vasquez is an employment discrimination case in which the court

                                                                          26

                                                                          27

                                                                          28

                                                                                                                                3.
                                                                                          PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 9 of 17




                                                                           1   described “similarly situated” individuals as those with “similar jobs.” Id. This case is not an

                                                                           2   employment discrimination case and, at any rate, Daleiden is not a journalist. (Opp’n 4.) 3

                                                                           3                  2.      Plaintiffs cannot allege “impermissible grounds” for their

                                                                           4                          prosecution.

                                                                           5          Plaintiffs argue they were selected for prosecution not because they broke the law,

                                                                           6   but because prosecutors sought to suppress their speech. (Opp’n at 5, ECF No. 214 (“The

                                                                           7   Complaint pleads facts showing that the motive behind the entire enterprise of investigating

                                                                           8   and prosecuting Plaintiffs is suppression of their speech.” (emphasis in original)).) Once

                                                                           9   again, Plaintiffs’ Opposition lends no legal support to the allegations and fails to refute the
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          10   PPAC Defendants’ argument in their Motion (id. at 4-5) for at least three reasons.
Spertus, Landes & Umhofer, LLP




                                                                          11          First, Plaintiffs assert – without explanation or support – that “Defendants’ citation
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES, CA 90025




                                                                          12   to Shulman and Zemel for the proposition that journalists can be prosecuted if they violate

                                                                          13   the law while gathering information is inapposite.” (Id. at 5.) Indeed, Zemel v. Rusk is

                                                                          14   directly on point in holding that the First Amendment did not permit a journalist to break the

                                                                          15   law and visit Cuba because the “right to speak and publish does not carry with it the

                                                                          16   unrestrained right to gather information.” 381 U.S. 1, 17 (1965). And Shulman v. Group W

                                                                          17   Productions, Inc., speaks directly to the statute at issue here, Penal Code section 632, in

                                                                          18   holding that there is no First Amendment right to “use . . . secret devices to record private

                                                                          19   conversations.” 18 Cal. 4th 200, 239 (1998). Plaintiffs cannot distinguish these cases.

                                                                          20          Second, Plaintiffs’ claim – without any authority – that their allegations are sufficient

                                                                          21   because “the motive behind” prosecuting Plaintiffs was purportedly “suppression of their

                                                                          22

                                                                          23          3
                                                                                        Plaintiffs’ citation to Planned Parenthood of Greater Texas Family Planning &
                                                                               Preventative Health Services, Inc. v. Kauffman, 981 F.3d 347 (5th Cir. 2020), has no
                                                                          24   application here because it is about compliance with Texas state Medicaid policies. It has
                                                                               nothing to do with the secret recordings underlying the criminal prosecution in California.
                                                                          25   Likewise, Snowden v. Hughes, 321 U.S. 1, 6 (1944), is inapt because, as an employment
                                                                               discrimination case, it has nothing to do with “similarly situated” individuals for prosecution.
                                                                          26   McFarland v. American Sugar Refining Co., 241 U.S. 79, 86 (1916), is not about selective
                                                                               prosecution either. And, while Yick v. Hopkins, 118 U.S. 356, 368 (1886), is about selective
                                                                          27   enforcement of city ordinances, the facts are distinguishable because the comparison was
                                                                               between “similarly situated” laundry operators – and the discriminated group was Chinese
                                                                          28   immigrants. Here, there is no “similarly situated” group with which to compare.

                                                                                                                                4.
                                                                                          PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 10 of 17




                                                                           1   speech.” (Opp’n at 5, ECF No. 214 (citing Compl. ¶¶ 108, 112, 119, 121, 128, ECF No. 1).)

                                                                           2   Here, Plaintiffs ask the Court to infer discriminatory motive with no supporting facts. (Motion

                                                                           3   at 23, ECF No. 79.) Courts do not infer discrimination where an “obvious alternative

                                                                           4   explanation” exists. See Ashcroft v. Iqbal, 556 U.S. 662, 682 (2009) (“As between that

                                                                           5   ‘obvious alternative explanation’ for the arrests . . . and the purposeful, invidious

                                                                           6   discrimination respondent asks us to infer, discrimination is not a plausible conclusion.”)

                                                                           7   (citation omitted).

                                                                           8          Moreover, the allegations Plaintiffs cite do not support the notion that the AG

                                                                           9   prosecuted Plaintiffs to suppress their speech. As explained more thoroughly in the Motion,
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          10   Plaintiffs’ allegations in paragraphs 108 and 128 of the Complaint consist of quotations
Spertus, Landes & Umhofer, LLP




                                                                          11   misleadingly cobbled together and taken out of context. (See Motion at 14-15, ECF No. 79.)
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES, CA 90025




                                                                          12   Indeed, the full quote referenced in paragraph 108 of the Complaint sets forth several

                                                                          13   permissible reasons the AG selected Daleiden for prosecution. (Id. at 15); (see Motion, Lee

                                                                          14   Decl. Ex. A, at 16 & n.2, ECF No. 79-2) (the reasons for prosecution include the (1) “multi-

                                                                          15   county conspiracy,” (2) the numerosity of victims, and (3) “the creation and use of fraudulent

                                                                          16   California documents, or deceiving law enforcement.”). Plaintiffs also lean heavily on local

                                                                          17   law enforcement decisions not to prosecute Daleiden as purported evidence of a conspiracy

                                                                          18   within the AG to prosecute him, however, Plaintiffs omit the relevant context. The reason the

                                                                          19   AG took over the prosecution was because Plaintiffs’ crimes spanned multiple counties.

                                                                          20   (Motion, Lee Decl. ¶ 5 Ex. A, at 6, ECF Nos. 79-1, 79-2.)

                                                                          21          Third, even taken as true, Paragraphs 112, 119, and 121, do not support Plaintiffs’

                                                                          22   contention that Daleiden was prosecuted for the content of his speech. In Paragraph 112,

                                                                          23   Plaintiffs claim they have documents to show that Defendants “falsely and artificially inflated

                                                                          24   the number of so-called ‘security incidents’ at their clinics in order to fabricate a narrative of

                                                                          25   Plaintiffs’ speech as violent and dangerous.” (Compl. ¶ 112, ECF No. 1.) This claim, even if

                                                                          26   true (which it is not), does not support the proposition that the AG prosecuted Plaintiffs

                                                                          27   because of the content of their speech. In paragraph 119, Plaintiffs allege that an attorney

                                                                          28   “who on information and belief represents one of the California Department of Justice

                                                                                                                                 5.
                                                                                          PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 11 of 17




                                                                           1   agents[,]” provided Plaintiffs with “excerpts from an intake report” that supposedly shows that

                                                                           2   “[t]he Special Agent Defendants believed the warrant was not supported by probable cause,

                                                                           3   was not being sought in good faith, and should not issue.” (Id. ¶ 119.) This allegation does

                                                                           4   not show an improper motive by the AG because Plaintiffs do not indicate why the Special

                                                                           5   Agent Defendants disagreed with the issuance of the warrant. (Id.) The Special Agent

                                                                           6   Defendants could have disagreed with the decision to issue a warrant for any number of

                                                                           7   reasons other than a motive by the AG to suppress Daleiden’s speech. Finally, in Paragraph

                                                                           8   121, Plaintiffs cite the testimony of Defendant Cardwell at the Preliminary Hearing, which,

                                                                           9   according to Plaintiffs, shows that Agent Cardwell did not adequately analyze the implications
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          10   of the “confidential communications” requirement under section 632 or the application of the
Spertus, Landes & Umhofer, LLP




                                                                          11   affirmative defense in section 633.5. (Id. ¶ 121.) However, the portion of Agent Cardwell’s
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES, CA 90025




                                                                          12   testimony to which Plaintiffs refer calls for legal conclusions, but Agent Cardwell is not an

                                                                          13   attorney. Nor does his testimony show any motive to suppress Plaintiffs’ speech. Even

                                                                          14   viewed together and taken as true, “discrimination is not a plausible conclusion” based on

                                                                          15   Plaintiffs’ allegations in the Complaint. Ashcroft, 556 U.S. at 682.

                                                                          16          B.           Plaintiffs’ § 1985(3) Conspiracy Claim Fails.

                                                                          17          To state a claim for conspiracy under § 1985(3), Plaintiffs must allege that the PPAC

                                                                          18   Defendants (1) conspired (2) for the purpose of depriving a person or class of persons of the

                                                                          19   equal protection of the laws, or of equal privileges and immunities under the laws, and that

                                                                          20   (3) one or more of the conspirators acted in furtherance of the conspiracy, causing injury to

                                                                          21   Plaintiffs by depriving them of constitutional rights. See Griffin v. Breckenridge, 403 U.S.

                                                                          22   88, 102-03 (1971). The Opposition does not salvage the insufficient allegations in the

                                                                          23   Complaint.

                                                                          24                  1.       Conspiracy and actions in furtherance of the conspiracy.

                                                                          25          Plaintiffs’ showing on the first and third elements falls short. As to the first element,

                                                                          26   Plaintiffs fail to plead that the PPAC Defendants “conspired with those acting under color of

                                                                          27   state law,” because Plaintiffs impermissibly rely on protected communications between the

                                                                          28   PPAC Defendants and law enforcement to support this claim. (Opp’n at 6-7, ECF No. 214

                                                                                                                                6.
                                                                                           PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 12 of 17




                                                                           1   (quoting Compl. ¶ 193, ECF No. 1).) Such communications are insufficient to allege “an

                                                                           2   agreement or ‘meeting of the minds’ to violate constitutional rights[,]” as required to allege

                                                                           3   conspiracy in this context. Fonda v. Gray, 707 F.2d 435, 438 (9th Cir. 1983); see also Cortez

                                                                           4   v. County of Alameda, No. 11–CV–03199 YGR, 2012 WL 2992737, at *6 (N.D. Cal. July 20,

                                                                           5   2012) (“Neither making complaints to the County Defendants nor ‘urging’ the County

                                                                           6   Defendants [to prosecute] plausibly suggests ‘an agreement or “meeting of the minds”’ to

                                                                           7   form a conspiracy [for selective prosecution]; simply alleging that every Defendant acted with

                                                                           8   discriminatory intent does not establish a meeting of the minds on a common objective.”).

                                                                           9           Here, Plaintiffs point to allegations that reveal nothing more than protected
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          10   communications between crime victims and law enforcement, such as the July 21, 2015 email
Spertus, Landes & Umhofer, LLP




                                                                          11   from Ms. Parker to Jill Habig “stating Planned Parenthood ‘acted in full compliance with all
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES, CA 90025




                                                                          12   federal and state laws[,]’” (Opp’n at 6, ECF No. 214 (quoting Compl. ¶ 81, ECF No. 1)) or

                                                                          13   the allegations that, after the Pasadena Police Department declined to charge Daleiden, Ms.

                                                                          14   Habig sent California DOJ officials the names of individuals who had received threats

                                                                          15   because of Daleiden’s videos. (Id. at 6-7 (citing Compl. ¶¶ 82-86, ECF No. 1).) However, as

                                                                          16   discussed in greater detail in the Motion (Motion at 16-18, ECF No. 79), these

                                                                          17   communications with law enforcement are protected by (1) the First Amendment right to

                                                                          18   petition the government (Entler, 872 F.3d at 1043), (2) witness immunity (Rehberg, 566 U.S.

                                                                          19   at 367), and (3) the California Constitution’s victim protection provisions. Cal. Const. art. I,

                                                                          20   § 28(b)(6); id. at § 28(c)(1).

                                                                          21           First, while Plaintiffs claim that they do “not seek to hold the private Defendants

                                                                          22   liable for police reports” (Opp’n at 18, ECF No. 214), the conspiracy allegations about the

                                                                          23   PPAC Defendants rest entirely on communications with law enforcement, including the filing

                                                                          24   of police reports. (Id. at 6-7.) This is protected First Amendment conduct and cannot serve

                                                                          25   as the basis for Plaintiffs’ claims of conspiracy. See Entler, 872 F.3d at 1043. Second,

                                                                          26   Plaintiffs’ claim that this case is not based on witness testimony, which is protected from

                                                                          27   section 1983 claims by witness immunity, is undermined by the numerous allegations in the

                                                                          28   Complaint that focus on preparations for the preliminary hearing and victim witness

                                                                                                                                7.
                                                                                          PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 13 of 17




                                                                           1   testimony at that hearing. (See, e.g., Compl. ¶ 125, ECF No. 1 (“the co-conspirator

                                                                           2   Defendants agreed to give false testimony against Mr. Daleiden at the Preliminary Hearing . .

                                                                           3   .”); id. ¶¶ 83, 89, 99.) Third, the California constitution’s victim protections (see e.g., Cal.

                                                                           4   Const. art. I, § 28(b)(6); id. at § 28(c)(1)) apply here and protect communications with the

                                                                           5   prosecutor both by victims and by victim representatives like Ms. Parker and PPAC.

                                                                           6   Furthermore, Hi-Top Steel Corp. v. Lehrer, 24 Cal. App. 4th 570, 579 (1994), is inapplicable

                                                                           7   because that case does not mention the California Constitution’s protection of victims’ rights

                                                                           8   at all nor does the sham exception to the Noerr-Pennington doctrine apply.

                                                                           9                  2.      Equal Protection “class-of-one” argument
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          10          Plaintiffs’ conspiracy claim also fails on the second element – for the purpose of
Spertus, Landes & Umhofer, LLP




                                                                          11   depriving a person or class of persons of the equal protection of the laws – which Plaintiffs’
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES, CA 90025




                                                                          12   seek to fulfill by arguing a “class-of-one” equal protection theory. (Opp’n at 10, ECF No.

                                                                          13   214.) It is well-established that a “class of one” theory is not permissible under section

                                                                          14   1985(3) which requires “racial, or perhaps otherwise class-based, invidiously discriminatory

                                                                          15   animus[.]” Griffin, 403 U.S. at 102. The Ninth Circuit “require[s] lower courts to exercise

                                                                          16   restraint in extending § 1983(5) beyond racial prejudice.” Butler v. Elle, 281 F.3d 1014, 1028

                                                                          17   (9th Cir. 2002). “As a result, district courts have rejected Section 1985(3) claims premised

                                                                          18   on class-of-one discrimination due to personal animus.” Mancini v. City of Cloverdale

                                                                          19   Police Dep’t, Case No. 15–cv–02804–JSC, 2015 WL 4934503, at *4 (N.D. Cal. Aug. 18,

                                                                          20   2015) (emphasis added); Kolstad, 2013 WL 6065315, at *9 n. 6; Cobb v. Adams, No. C 13-

                                                                          21   04917 JSW, 2014 WL 2212162, at *5 (N.D. Cal. May 28, 2014) (dismissing section 1985(3)

                                                                          22   claim where plaintiff relied on “class-of-one” theory). Here, Plaintiff’s Section 1985(3) claim

                                                                          23   is based solely on class-of-one discrimination and does not allege membership in any suspect

                                                                          24   or quasi-suspect class. The section 1985(3) claim, thus, fails. 4

                                                                          25
                                                                                      4
                                                                                        Plaintiffs also fail to meet the “class of one” standard which requires Plaintiffs to
                                                                          26   demonstrate that Defendants (1) intentionally (2) treated Plaintiffs differently from other
                                                                               similarly situated organizations (3) without a rational basis. Gerhart v. Lake County, 637
                                                                          27   F.3d 1013, 1022 (9th Cir. 2011). Both here, supra § II.A.1, and in the Motion, (Motion at 12,
                                                                               ECF No. 79), the PPAC Defendants explain why the other journalists to whom Plaintiffs
                                                                          28   compare themselves are not similarly situated. But Plaintiffs’ “class-of-one” theory also fails
                                                                               because the Complaint does not indicate “the existence of a clear standard” that raises “a
                                                                                                                                  8.
                                                                                          PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 14 of 17




                                                                           1          C.      Plaintiffs Fail to Adequately Plead that the PPAC Defendants Acted

                                                                           2                  “Under Color of Law”

                                                                           3          A claim under section 1983 requires the plaintiff to allege a constitutional violation by

                                                                           4   a defendant acting under color of law. Fonda, 707 F.2d at 437. Plaintiffs cannot make this

                                                                           5   showing as to the PPAC Defendants and the section 1983 claim fails as a result.

                                                                           6                  1.      Plaintiffs Cannot Make a Threshold Showing of “Decisive Steps”

                                                                           7          Plaintiffs argue that the Private Defendants, acted under color of law by taking

                                                                           8   “decisive steps” to cause Plaintiffs’ harm. (Opp’n at 11–14, ECF No. 214.) This argument is

                                                                           9   insufficient as a matter of law. The “decisive step” language originates from National
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          10   Collegiate Athletic Ass’n v. Tarkanian, in which the Supreme Court explained that if “a
Spertus, Landes & Umhofer, LLP




                                                                          11   private party has taken the decisive step that caused the harm to the plaintiff,” then “the
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES, CA 90025




                                                                          12   question is whether the State was sufficiently involved to treat that decisive conduct as state

                                                                          13   action.” 488 U.S. 179, 192 (1988). Thus, under Tarkanian, the “decisive step” in causing

                                                                          14   harm is a threshold requirement before application of one of the four tests to determine

                                                                          15   whether the State was so involved as “to treat the decisive conduct as state action.” 488 U.S.

                                                                          16   at 192; Franklin v. Fox, 312 F.3d 423, 445 (9th Cir. 2002) (the four tests to determine state

                                                                          17   action include “(1) the public function test; (2) the joint action test; (3) the state compulsion

                                                                          18

                                                                          19   concern of arbitrary treatment.” Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 602-03
                                                                               (2008). To state a viable “class-of-one” claim, Plaintiffs must plead facts indicating that, by
                                                                          20   enforcing California Penal Code section 632 against them, the AG departed from a clear
                                                                               standard or practice of not enforcing section 632 that could create an inference of arbitrary
                                                                          21   treatment of Plaintiffs. Gerhart, 637 F.3d at 1022 (plaintiff established unique treatment
                                                                               where at least ten other property owners were treated differently); Hill Street Health Servs.
                                                                          22   LLC v. County of Los Angeles, Case No. CV 16–02486–BRO (AFMx), 2016 WL 9453998,
                                                                               at *8 (C.D. Cal. Nov. 16, 2016) (“[P]ointing to one other organization [that] was treated
                                                                          23   differently is not enough.”) (emphasis added). To support their equal protection claim,
                                                                               Plaintiffs point to three differently situated journalists who made secret recordings. (Compl.
                                                                          24   ¶¶ 37-39, ECF No. 1.) This showing is insufficient to establish that the AG’s office has a
                                                                               clear standard of not enforcing section 632. Finally, Plaintiffs cannot show that there was no
                                                                          25   rational basis for the prosection. The AG had a rational basis for prosecuting Daleiden. (See
                                                                               supra § II.A.1); (Motion at 12 n.11, ECF No. 79). Crippen v. City of Fresno, No. 06-16046,
                                                                          26   2007 WL 1582605 (9th Cir. Apr. 23, 2007) (“Government action only fails rational basis
                                                                               scrutiny if no sound reason for the action can be hypothesized.”) (emphasis added); Wilson
                                                                          27   v. City of Fresno, No. CV F 09–0887 LJO SMS, 2009 WL 3233879, at *8 (E.D. Cal. Oct. 2,
                                                                               2009) (“A decision ‘can be considered irrational’ only when the decision-maker ‘acts with no
                                                                          28   legitimate reason for its decision.’”) (citation omitted).

                                                                                                                                 9.
                                                                                           PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 15 of 17




                                                                           1   test; and (4) the governmental nexus test.”). Plaintiffs’ contention that the PPAC Defendants

                                                                           2   took “decisive steps” in causing harm, even if true (which it is not), is insufficient to allege

                                                                           3   that the PPAC Defendants acted “under color of law.

                                                                           4          In addition, the purported “decisive steps” Plaintiffs allege against the PPAC

                                                                           5   Defendants are communications with law enforcement on behalf of crime victims, (Opp’n at

                                                                           6   11, ECF No. 214) not acts in furtherance of a conspiracy. Such actions are protected by the

                                                                           7   federal and state constitutions. (See, supra, § II.B.1.) Furthermore, Plaintiffs assertions that

                                                                           8   the PPAC Defendants manufactured the increased violence at Planned Parenthood health

                                                                           9   centers are demonstrably false. See, e.g., NAF III, 685 F. App’x at 626 (linking Plaintiffs’
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          10   videos to three murders and other “incidents of harassment and violence against abortion
Spertus, Landes & Umhofer, LLP




                                                                          11   providers”). Reports of violence to law enforcement are not actionable under section 1983.
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES, CA 90025




                                                                          12   Johnson v. OfficeMax, Inc., 2:11-CV-2578-MCE-JFM, 2011 WL 6141280, at *6 (E.D. Cal.

                                                                          13   Dec. 9, 2011) (“[C]ourts have repeatedly held that a private citizen does not become a ‘state

                                                                          14   actor’ under Section 1983 by making a complaint to the police.”).

                                                                          15                  2.      Plaintiffs Cannot Satisfy the Joint Action Test

                                                                          16          Plaintiffs also rely on the joint action test to argue that the PPAC Defendants acted

                                                                          17   under color of law. (Opp’n at 13-14, ECF No. 214.) Plaintiffs contend that their “detailed

                                                                          18   factual allegations regarding the interdependency between the State Defendants and the private

                                                                          19   Defendants in conspiring to manufacture an unlawful basis to criminally prosecute Daleiden

                                                                          20   under Cal. Penal Code § 632” satisfy the joint action test. (Id. at 13.) But the cases Plaintiffs

                                                                          21   cite do not support their argument.

                                                                          22          First, Plaintiffs point to Collins v. Womancare, 878 F.2d 1145, 1154 (9th Cir. 1989),

                                                                          23   for the contention that the PPAC Defendants “must be recognized as a joint participant”

                                                                          24   because of their communications with law enforcement. (Opp’n at 13, ECF No. 214.) But the

                                                                          25   Collins court rejected the plaintiff’s joint action argument in that case. 878 F.2d at 1155

                                                                          26   (“[W]e hold that the facts alleged by the Collins group fail as a matter of law to satisfy the

                                                                          27   joint activity test for state action under section 1983.”). The Collins court cited several cases

                                                                          28   holding that “merely complaining to the police does not convert a private party into a state

                                                                                                                                10.
                                                                                          PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 16 of 17




                                                                           1   actor.” Id. Indeed, the court cited a Tenth Circuit case where the court concluded that joint

                                                                           2   action was not present even where the private party “effect[ed] [a] citizen’s arrest, . . .

                                                                           3   transported the arrested party to the police station, attempted to persuade the police to file

                                                                           4   charges, and swore out a complaint against the arrested party.” Id. (citing Lee v. Town of

                                                                           5   Estes Park, 820 F.2d 1112, 1114 (10th Cir. 1987)).

                                                                           6          Moreover, Collins and the case law on which it relies do not support Plaintiffs’

                                                                           7   argument because Plaintiffs have the test backward: they focus on the PPAC Defendants’

                                                                           8   alleged pressure on law enforcement to act. (Opp’n at 13, ECF No. 214.) But the joint action

                                                                           9   test actually asks whether “the state has ‘so far insinuated itself into a position of
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          10   interdependence with [the private entity] that it must be recognized as a joint participant in the
Spertus, Landes & Umhofer, LLP




                                                                          11   challenged activity[.]’” Collins, 878 F.2d at 1154 (emphasis added) (citations omitted). For
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES, CA 90025




                                                                          12   that reason, the Collins court makes the following points in rejecting the plaintiff’s joint action

                                                                          13   theory: (1) “the impetus for the arrests came from Womancare employees and not San Diego

                                                                          14   police officers” and (2) “the police officer refused, after conducting an independent

                                                                          15   investigation, to arrest the protesters on his own authority.” Id. at 1155. Womancare’s

                                                                          16   complaints to law enforcement did not render its actions “under color of law.” Id. at 1149.

                                                                          17          Second, Plaintiffs point to Macko v. Byron, 576 F. Supp. 875, 882 (N.D. Ohio 1983),

                                                                          18   aff’d, 760 F.2d 95 (6th Cir. 1985) (Opp’n at 14, ECF No. 214) in another failed attempt to

                                                                          19   satisfy the “joint action” test. But in Macko, the plaintiffs “neither intended to nor did assert a

                                                                          20   claim against the defendants for selective prosecution” and the court dismissed the case.

                                                                          21   Macko, 576 F. Supp. at 882. Thus, Macko does not help Plaintiffs establish that the PPAC

                                                                          22   Defendants acted “under color of law.”

                                                                          23          Third, Plaintiffs argue that the PPAC Defendants’ communications with the AG’s

                                                                          24   office are sufficient to establish that the PPAC Defendants acted under color of law. (Opp’n at

                                                                          25   13-14, ECF No. 214 (“These assertions coupled with the additional emails exchanged between

                                                                          26   the PPAC Defendants sufficiently allege that the State Defendants so aligned themselves with

                                                                          27   the PPAC Defendants (and PPFA) (and NAF) that they must all be recognized as a joint

                                                                          28   participant in the challenged criminal prosecution at bar.”).) This argument fails for two

                                                                                                                                11.
                                                                                          PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 3:20-cv-07978-WHO Document 222 Filed 03/10/21 Page 17 of 17




                                                                           1   reasons: (1) as discussed above, there was no conspiracy in which to operate under color of

                                                                           2   law, (see, supra § II.B.1) and (2) communicating with law enforcement regarding a crime is

                                                                           3   neither joint action, nor action under color of law. Collins, 878 F.2d at 1155 (“[M]erely

                                                                           4   complaining to the police does not convert a private party into a state actor.”).

                                                                           5   IV.    CONCLUSION

                                                                           6          For the foregoing reasons, the Court should dismiss Plaintiffs’ fourth and fifth claims

                                                                           7   for relief against the PPAC Defendants for failure to state a claim under Federal Rule of Civil

                                                                           8   Procedure 12(b)(6).

                                                                           9                                         Respectfully submitted,
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          10   Dated: March 10, 2021                 SPERTUS, LANDES & UMHOFER, LLP
Spertus, Landes & Umhofer, LLP




                                                                          11
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                                                                     By:     /s/ Elizabeth J. Lee
                                     LOS ANGELES, CA 90025




                                                                          12                                                 Matthew Donald Umhofer
                                                                                                                             Elizabeth J. Lee
                                                                          13                                                 Attorneys for Defendants Planned Parenthood
                                                                                                                             Affiliates of California and Beth Parker
                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28

                                                                                                                               12.
                                                                                          PPAC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
